                                     Case 20-10023-CSS                              Doc 4           Filed 04/09/20                    Page 1 of 5


Fill in this information to identify the case:

Debtor name: Borden Dairy Company of Texas, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10023

                                                                                                                                                                   þ Check if this is an
                                                                                                                                                                          amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                             12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                      $32,154,284.94



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                      $936,505,751.55



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                     $968,660,036.49



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                 $256,120,152.82



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                  UNDETERMINED



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $879,274,491.00




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $1,135,394,643.82




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
                             Case 20-10023-CSS             Doc 4       Filed 04/09/20           Page 2 of 5

Debtor     Borden Dairy Company of Texas, LLC                                                              Case number (if known) 20-10023



 Part 2:     List All Creditors with NONPRIORITY Unsecured Claims

3.       List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
         with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PETROLEUM TRADERS CORPORATION                                                                     $0.00
         7120 POINTE INVERNESS WAY                         ¨ Contingent
         FORT WAYNE IN 46804
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                           Case 20-10023-CSS              Doc 4        Filed 04/09/20         Page 3 of 5

Debtor     Borden Dairy Company of Texas, LLC                                                               Case number (if known) 20-10023



 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      PETROLEUM TRADERS CORP                             Part 2 line 3.1                                         _____________________
      SCOTT WAKE
      7120 POINTE INVERNESS WAY
      FORT WAYNE IN 46804




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims
                           Case 20-10023-CSS           Doc 4     Filed 04/09/20   Page 4 of 5

Debtor     Borden Dairy Company of Texas, LLC                                                  Case number (if known) 20-10023



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        UNDETERMINED


5b.   Total claims from Part 2                                                           5b.   +    $879,274,491.00


      Total of Parts 1 and 2                                                                        $879,274,491.00
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims
                               Case 20-10023-CSS                    Doc 4             Filed 04/09/20                        Page 5 of 5


Fill in this information to identify the case:

Debtor name: Borden Dairy Company of Texas, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10023



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      ¨ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      ¨ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ¨ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ¨ Schedule H: Codebtors (Official Form 206H)
      ¨Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      þAmended Schedule E/F part 2, Part 3, Part 4 and Summary of Assets and Liabilities for Non-Individuals
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      4/6/2020
                        MM/DD/YYYY
                                                                  û        /s/ Jason Monaco
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Jason Monaco
                                                                      Printed name


                                                                      EVP, CFO, Treasurer, & Assistant Secretary
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                     Page 1 of 1
